Citation Nr: 0304000	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-03 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for neck disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1972 to October 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2000 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
determined that new and material evidence had not been 
submitted to reopen claims of service connection for back, 
neck and left knee disorders and for headaches.


FINDINGS OF FACT

1.  The RO last denied the claim of service connection for a 
left knee disorder in October 1980.

2.  Evidence received subsequent to the October 1980 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for a left knee disorder.  

3.  The RO last denied claims of service connection for back 
and neck disorders and headaches in February 1993.  



4.  Evidence received subsequent to the February 1993 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for back disorder and headaches.  

5.  Evidence received subsequent to the February 1993 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a neck disorder.  


CONCLUSIONS OF LAW

1.  The October 1980 decision of the RO denying service 
connection for a left knee disorder is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a left knee 
disorder.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).

3.  The February 1993 decision of the RO denying service 
connection for back and neck disorders and headaches is 
final.  38 U.S.C.A. § 7105(c) (West 1991)); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1992).

4.  New and material evidence has not been submitted to 
reopen claims of service connection for a back disorder and 
headaches.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).



5.  New and material evidence has not been submitted to 
reopen a claim of service connection for a neck disorder.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

When the veteran was examined in August 1972 for service 
entrance, he indicated that he had frequent or severe 
headaches.  No neurologic deficits were noted on examination.  
The examiner's summary of medical history reflects that the 
veteran had occasional headaches.  No back, neck or knee 
conditions were complained of or noted at service entrance.  

An examination was performed in September 1975 for service 
separation.  The veteran indicated frequent or severe 
headache, recurrent back pain, and "trick" or locked knee.  
The neck, spine, lower extremities and neurologic status were 
evaluated as normal.  Service medical records make no 
reference to injuries to the back, neck, left knee or head.

A VA orthopedic examination was performed in January 1976.  
The veteran reported an inservice injury to the left arm.  He 
made no reference to injuries during service to the back, 
neck, or left knee.  On VA neurological examination in 
January 1976, no clinical neurological features were 
demonstrable.  A VA psychiatric examination was performed in 
January 1976.  The veteran indicated that he began 


experiencing blackouts in November or December 1973.  He used 
to hit his head during blackouts.  Headaches had begun in 
June or July 1974.  The blackouts and headaches persisted.  
The diagnosis was neurasthenic neurosis.

The veteran was evaluated at a VA outpatient facility in May 
1977.  He reported continuous frontal headaches.  He was 
hospitalized by VA from July to August 1977.  From the 
history and in view of his complaints of headaches and sudden 
blackout spells, a neurological workup was started and a 
brain scan was ordered which was normal.  An abnormal EEG 
tracing was obtained, and a sleep EEG with nasopharyngeal 
leads was ordered.  However, the veteran then insisted on 
discharge from the hospital.  The diagnoses were explosive 
personality and possible seizure-type disorder.  

The RO entered a decision in October 1980, which in part, 
denied service connection for residuals of an injury to the 
left knee.  It was determined that service medical records 
were negative for the claimed disability and that there was 
no current medical evidence in support of the claim.  The 
veteran was subsequently informed of the RO's determination 
by letter dated in October 1980.  He did not appeal.

The RO entered a decision in February 1993 which denied 
service connection for a back disorder, neck disorder and 
headaches.  It was determined that service medical records 
were negative for the claimed disabilities and that there was 
no evidence that these conditions were related to service-
connected disabilities.  The veteran was subsequently 
informed of the RO's determination by letter dated in 
February 1993.  He did not appeal.

An application to reopen a claim of service connection for 
the disabilities which are the subjects of this appeal was 
received in October 1999.  The veteran referred to injuries 
to the back, neck and head occurring during service from 1973 
to 1975.  



Marion Pierce, in a copy of a notarized statement, dated in 
July 2000, indicated that he had been in military service 
from 1973 to 1975.  During that period, he attended boxing 
matches in which the veteran participated as a boxer.  He 
also attended football games in which the veteran 
participated.

VA medical records, dated from 1992 to 2000, reflect 
treatment primarily for conditions which are not the subjects 
of this appeal.  Additionally, there were complaints of 
chronic low back pain.  In July 1999, the clinical history 
indicated low back pain with onset three years before.  
Imaging of the lumbosacral spine showed intervertebral disc 
space narrowing; otherwise, no significant degenerative 
changes were seen.  In February 2000, the clinical history 
indicated a left shoulder injury over 20 years before, with 
progressive radiculopathy in the past few years from the 
cervical region to the mid-lower left arm.  Imaging of the 
cervical spine showed marked degenerative changes with loss 
of disc space height and osteophytes.  

A VA examination of muscles was performed in April 2001.  The 
veteran related that he had developed back problems after a 
football injury in 1973.  A few months thereafter, also 
during 1973, he sustained a neck injury, again while playing 
football.  He also noted that he had experienced a numbness 
at the occiput for the past 20 years and, in the past five to 
six years, he had begun to get headaches.  The assessments 
were severe cervical degenerative disc disease-the onset of 
symptoms reportedly having occurred following an injury in 
service; degenerative disc disease of the lumbosacral spine 
with chronic low back pain; and headaches-likely tension-
type, of recent onset.  

A VA orthopedic examination was performed in April 2001.  The 
examiner reported that the medical history was obtained from 
the veteran.  The veteran related that he had sustained 
injury to the left knee in 1973.  He also indicated that 


he had sustained a neck and back injury at the same time.  
The diagnoses were degenerative joint disease of the cervical 
and lumbar spine; status post injury of the left knee. 

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  Implementing regulations are now codified in 
the Code of Federal Regulations, including 
38 C.F.R. §§ 3.102, 3.159 and 3.326.

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the 


VCAA is more favorable to claimants than the law in effect 
prior to its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 
2000).  Therefore, VCAA and the revised regulations will be 
applied in this case.  Karnas, supra.  

By the April 2002 statement of the case provided the 
appellant, the RO discussed the pertinent evidence, provided 
the laws and regulations governing the claim, and essentially 
notified the appellant of evidence needed to prevail on the 
claims.  Also, in a letter dated in March 2001, the RO 
specifically informed the veteran [of the VCAA and its 
requirements and of what information he needed to provide in 
the event that there were outstanding private treatment 
records that VA needed to retrieve.  Further, he was advised 
that the RO would obtain VA medical records identified by the 
veteran.  Accordingly, the statutory and regulatory 
requirement that VA notify a claimant as to what evidence, if 
any, will be obtained by the claimant and what evidence, if 
any, will be retrieved by VA, has been met.  See Quartuccio 
v. Principi, 16 Vet App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Pertinent postservice medical records have been associated 
with the record.  Furthermore, the appellant declined a 
personal hearing he had been offered.  In this regard, he was 
scheduled to attend a hearing before the Board in October 
2002, but failed to report for such hearing.  Significantly, 
he has not identified any additional existing evidence that 
is necessary for a fair adjudication of his claims that has 
not been obtained.  

There is no indication that additional evidence exists and 
can be obtained on the issues here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 


2002).  Continuity of symptomatology is required where a 
condition noted during service is not shown to be chronic.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

An unappealed rating decision of the RO is final.  However, a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 1991).  New and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and, 
which by itself, or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002).  An amendment to this regulation 
is not applicable as it is only effective for claims filed on 
or after August 29, 2001.  38 C.F.R. § 3.156(a) (2002).

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

A.  New and Material Evidence to Reopen Claims of Service 
Connection for a Back Disorder and Headaches

The claims of service connection for a back disorder and 
headaches were last considered by the RO in February 1993.  
Using these guidelines mentioned above, the Board's analysis 
of the evidence submitted for the purposes of the reopening 
the veteran's current claims must include a review of all of 
the evidence submitted since the February 1993 RO rating 
action.  The Board will, however, first review the evidence 
that was before the RO in February 1993 when the veteran's 
claims were last considered.

The evidence considered in connection with the RO's February 
1993 rating decision denying service connection for a back 
disorder demonstrated no inservice injuries of the back, and 
there were no objective findings of back pathology, despite 
the veteran's report of back symptoms at service separation.  
Postservice medical evidence of record through February 1993 
revealed no back disorders.  

Evidence added to the record since the RO's February 1993 
rating decision includes VA medical records demonstrating the 
veteran now has degenerative changes of the lumbosacral 
spine.  This evidence is new in that it first objectively 
confirms the presence of a back disorder.  However, it is not 
material since it does not contain medical opinion linking 
the current back disorder to military service.  

Also added to the record since the RO's February 1993 rating 
decision were the veteran's statements in which he first 
attributed a back disorder to an inservice sports injury.  
His statements are new as there is no indication from prior 
statements as to a traumatic basis in service for the 
veteran's current back disorder.  Also added to the claims 
file was a statement from a fellow serviceman indicating that 
the veteran boxed and played football during service.  This 
statement is also new as it was not previously of record and 
serves to corroborate the veteran's statement that he boxed 
and played football during service.  

In any event, the veteran's statements relating his current 
back disorder to inservice trauma amount to an opinion about 
a matter of medical diagnosis and causation.  The veteran is 
competent to state that he hurt his back while engaged in 
sports during service, but he is not competent to relate 
current degenerative changes of the lumbosacral spine to any 
incident of military service.  As a lay person, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim for 
compensation benefits.  Moray v. Brown, 5 Vet. App. 211 
(1993).  

The evidence considered in connection with the RO's February 
1993 rating decision denying service connection for headaches 
indicated the veteran's complaints of headaches when examined 
for entrance and separation from service.  The medical 
evidence demonstrated no inservice injuries of the head, and 
examiners found no neurological deficits in connection with 
reported headaches.  

The medical evidence of record through February 1993 revealed 
that the veteran reportedly experienced headaches in 
postservice years, and such headaches were potentially 
associated with a possible seizure disorder or with a 
psychiatric disorder.  To the extent that headaches are 
attributable to a psychiatric disorder, it should be noted 
that service connection has been granted for a psychiatric 
disorder classified as major depression.  Service connection 
is not in effect for a seizure disorder.

Evidence added to the record since the RO's February 1993 
rating decision includes the veteran's statements that he has 
headaches which began in service and which may be related to 
trauma.  This evidence is essentially cumulative of 
statements which were before the RO when it entered its 
adverse determination.  Cumulative evidence is not new 
evidence.  

Also associated with the record since the RO's February 1993 
rating decision are VA medical records demonstrating that the 
veteran complains of headaches.  His headaches are identified 
as tension-type headaches.  This evidence is new in that it 
first objectively confirms the presence of a type of headache 
not associated with any potential seizure disorder or with 
the veteran's service-connected neurasthenic neurosis.  
However, it is not material since it does not contain medical 
opinion linking the current headache disorder to military 
service.  In this regard, an examiner who evaluated the 
veteran more than two decades after the veteran completed 
service, specifically noted that the veteran's tension-type 
headaches were of recent onset.  The totality of the evidence 
demonstrates that any headaches complained of during service 
were an acute and transitory phenomenon, which resolved 
without residual disability and which is unrelated to 
tension-type headaches shown to be present in recent years.  

For reasons discussed above, the Board finds that new and 
material has not been submitted to reopen the claims of 
service connection for a back disorder or headaches.  
Accordingly, the application to reopen claim of service 
connection for a back disorder and headaches must be denied.

B.  New and Material Evidence to Reopen Claims of Service 
Connection for a Neck Disorder and a Left Knee Disorder

The claim of service connection for a left knee disorder was 
last considered by the RO in October 1980, while the claim of 
service connection for a neck disorder was last considered by 
the RO in February 1993.  Evidence added to the record since 
the RO's October 1980 and February 1993 rating decision 
includes VA medical records demonstrating the veteran may now 
have a left knee disability, as well as that he now has 
degenerative changes of the cervical spine.  This evidence is 
new in that it first objectively confirms the presence of 
left knee and neck disorders.  However, the evidence is not 
material.  As to the neck disability, the examiner indicated 
that the onset of symptoms "reportedly" occurred following 
an injury in service.  It is clear that there was no 
independent evaluation by the examiner as to the relationship 
between the current disability and military service.  The 
examiner was merely reciting the veteran's medical history.  
As to the knee disability, the examiner specifically noted 
that the medical history was obtained from the veteran.  The 
examiner related merely that the veteran reported a left knee 
injury in 1973.  The examiner then diagnosed status post 
injury of the left knee.  There was no independent review of 
the medical evidence, and the recitation as to the date of 
onset of the knee disability was based solely on the 
veteran's history.  In short, the additional evidence 
submitted lacks the probity necessary to make it material 
evidence.  According, the Board finds that the additional 
evidence is not new and material, and the veteran's claims of 
service connection for left knee and neck disorders are not 
reopened.

As the claim is not being reopened, there is no need for a 
medical examination to determine the etiology of the 
disabilities at issue.  The duty to provide a medical 
examination applies only where new and material evidence has 
been presented or secured.  38 C.F.R. § 3.159


ORDER

As new and material evidence has not been submitted to reopen 
a claim of service connection for a back disorder, the appeal 
is denied.  

As new and material evidence has not been submitted to reopen 
a claim of service connection for headaches, the appeal is 
denied.  

As new and material evidence has not been submitted to reopen 
a claim of service connection for a left knee disorder, the 
appeal is denied.  

As new and material evidence has not been submitted to reopen 
a claim of service connection for a neck disorder, the appeal 
is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


